UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7169



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENLEY EARL WALTERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. Frank W. Bullock,
Jr., District Judge. (CR-93-190, CA-02-223-1)


Submitted:   October 10, 2002             Decided:   October 25, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denley Earl Walters, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denley   Earl   Walters   appeals   the   district   court’s   orders

denying his motion for reconsideration of the denial of his motion

for relief from judgment pursuant to Fed. R. Civ. P. 60(b)(5), and

denying his later motion for reconsideration. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Walters, Nos. CR-93-190; CA-02-223-1

(M.D.N.C. filed May 9, 2002 & entered May 10, 2002; filed July 3,

2002 & entered July 5, 2002).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   2